Case 3:18-cr-00321-T.]I\/| Document 36 Filed 11/13/18 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ) Criminal No. 3:18-CR-321 (TJM)
v. § Plea Agreement
MAXIMILIEN R. REYNOLDS, §
§
Defendant. )

The United States of America, by and through its counsel of record, the United States

Attomey for the Northern District of New York, and defendant MAXIMILIEN R. REYNOLDS

(hereinafter “the defendant”), by and through the defendant’s counsel of record, hereby enter into

the following plea agreement pursuant to Rule ll(c)(l)(A) of the Federal Rules of Criminal

Procedure:
l) The Defendant’s Obligations:

a)

b)

Guilty Plea: The defendant will waive indictment and plead guilty to Counts l and 2 of
the information in Case No. 3:18-CR-321 (TJM) charging False Statements During the
Purchase of a Firearm and Willfully Causing an Act to be Done, in violation of 18 U.S.C.
§§ 922(a)(6) and 2(b) [Count l]; and Possession of Unregistered Firearms, in violation of
26 U.S.C. § 5861(d) [Count 2].

Special Assessment: The defendant will pay an assessment of $100 per count of
conviction pursuant to 18 U.S.C. § 3013. The defendant agrees to deliver a check or money
order to the Clerk of the Court in the amount of $200, payable to the U.S. District Court,
at the time of sentencing

Compliance with Other Terms of Agreement: The defendant Will comply in a timely

manner with all of the terms of this plea agreement

2)

d)

s)

Case 3:18-cr-00321-T.]I\/| Document 36 Filed 11/13/18 Page 2 of 27

Forfeiture: Pursuant to Title 26, United States Code, Section 5872 and Title 28, United
States Code, Section 246l(c) as set forth in Count Two, the defendant will consent to entry
of an order directing forfeiture to the United States of the property described in the
Forfeiture Allegation in the information described above, or to any substitute assets, or to
a money judgment, all as more fully set out below:

(l) One (l) silencer; and

(2) One (1) destructive device;

Abandonment: the defendant agrees to abandon to the United States any title, ownership
interest and/or possessory interest in the items set forth in Schedule A attached hereto.
Access to Records: The defendant Will provide any privacy waivers, consents, or releases
requested by the United States Attomey’s Offlce to access records to verify the defendant’s
financial disclosures The defendant authorizes the United States Attomey’s Offlce to
inspect and copy all financial documents and information provided by the defendant to the
U.S. Probation Office.

No Transfer of Assets: The defendant certifies that the defendant has made no transfer of
assets in contemplation of this prosecution for the purpose of evading or defeating financial
obligations that are created by this plea agreement and/or that may be imposed by the Court.
In addition, the defendant promises not to make any such transfers in the future.

The Government’s Obligations:

Non-prosecution for other offenses: For so long as the defendant’s guilty plea and the
sentence remain in effect, the government will not seek other federal criminal charges

against the defendant based on conduct described in the information in Case No 3:18-CR-

b)

3)

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 3 of 27

321 (TJM) and/or in the paragraph of this agreement entitled “Factual Basis for Guilty
Plea,” occurring before the date on which the defendant signs this agreement This

agreement does not prevent the government from seeking charges based on other conduct.

Compliance with Other Terms of Agreement: The government will comply in a_timely

manner with all of the terms of this plea agreement

Potential Maximum Penalties: The defendant understands that the Court can impose the

following maximum penalties for the offenses to which the defendant agrees to'plead guilty and

may be required to impose mandatory minimum terms of imprisonment, all as set out below:

As to Count 1:

a)

b)

c)

Maximum term of imprisonment: 10 years, pursuant to 18 U.S.C. §§ 922(a)(6) and
924(a)(2).
Maximum fine: $250,000.00, pursuant to 18 U.S.C. § 3571(b)(3).

Supervised release term: In addition to imposing any other penalty, the sentencing
court may require the defendant to serve a term of supervised release of up to 3 years, to
begin after imprisonment See 18 U.S.C. § 3583. A violation of the conditions of
supervised release during that time period may result in the defendant being sentenced to

an additional term of imprisonment of up to 2 years.

As to Count 2:

a)
b)

c)

Maximum term of imprisonment: 10 years, pursuant to 26 U.S.C. § 5871.

Maximum fine: $250,000.00, pursuant to 18 U.S.C. 357l(b)(3).

Supervised release term: In addition to imposing any other penalty, the sentencing court
may require the defendant to serve a term of supervised release of up to 3 years, to begin

after imprisonment See 18 U.S.C. § 3583. A violation of the conditions of supervised

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 4 of 27

release during that time period may result in the defendant being sentenced to an additional
term of imprisonment of up to 2 years.
4) Other adverse consequences: Other adverse consequences may result from the
defendant’s guilty plea as further described in paragraph F below.
5) Elements of Offense: The defendant understands that the following are the elements of
the offenses to which the defendant agrees to plead guilty. The defendant admits that the
defendant’s conduct satisfies each and every one of these elements.
Count 1:

a) The defendant willfully caused another person to knowingly make a false or fictitious oral
or written statement or to furnish or exhibit any false, fictitious, or misrepresented
identification to a federally licensed firearms dealer;

b) The false statement or misrepresented identification was made in connection with the
acquisition or attempted acquisition of a fireann; and,

c) The statement was intended or likely to deceive such firearms dealer with respect to a fact
material to the lawfulness of the sale of the firearm to the defendant

Count 2:

a) The defendant knowingly possessed one or more “firearms,” as defined in the National
Firearms Act, 28 U.S.C. § 5845;

b) The National Firearms Act firearms possessed by the defendant were a silencer, as defined
in 26 U.S.C. § 5845(a)(7) and 18 U.S.C. § 921(a)(24); a destructive device, as defined in
26 U.S.C. § 5845(a)(8) and (f)(l); and a Savage MSR-l$ Patrol Rifle, caliber .223/5.56
mm, serial number 03-005856 with a barrel measuring less than sixteen inches in length,

as defined in 26 U.S.C. § 5845(a)(3) and (4).

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 5 of 27

c) The defendant knew the characteristics of the silencer, destructive device, and short
barreled ritle; and
d) The silencer, destructive device, and short-barreled rifle were not registered to the
defendant in the National Firearms Registration and Transfer Record.
6) Factual Basis for Guilty Plea: The defendant admits the following facts, that those facts
demonstrate the defendant’s guilt for the offenses to which the defendant is pleading guilty, and
that there are no facts establishing a viable defense to those offenses:

a) On or about November 28, 2017, the defendant gave another person, hereinafter referred
to as CD-l, approximately $1000 to purchase a rifle on the defendant’s behalf from a
federally licensed firearms dealer in Tompkins County, New York.

b) At the request and direction of the defendant CD-l travelled to a federally licensed firearms
dealer in Tompkins County, New York, where CD-l completed an ATF Form 4473
Firearms Transaction Record, in which CD-l knowingly falsely certified that CD-l was the
actual purchaser of an MSR-l$ Patrol Rifle, caliber .223/5.56 mm, serial number 03-
005856, when, in truth and in fact, the firearm was actually being purchased for the
defendant with funds that the defendant supplied to CD-l.

c) Using funds provided by the defendant CD-l paid the federally licensed firearms dealer in
Tompkins County, New York, for the MSR-15 Patrol Rifle, caliber .223/5.56 mm, serial
number 03-005856. Upon receiving the rifle, CD-l immediately left the premises and
transferred it to the defendant

d) The defendant then provided $200 to CD-l as a fee for the purchase, on the defendant’s

behalf, of the MSR-l 5 Patrol Rifle, caliber .223/5.56 mm, serial number 03-005856.

C)

s)

h)

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 6 of 27

On March 7, 2018, in Ithaca, New York, the defendant possessed on his person a .25 caliber
Bauer Firearms Corporation, semiautomatic pistol with an obliterated serial number.
The .25 caliber Bauer Firearms Corporation semiautomatic pistol with an obliterated serial
number was later recovered by law enforcement officers. The semiautomatic pistol was
manufactured in Michigan and possessed by the defendant in Ithaca, New York, and
therefore affected interstate commerce.
On March 7, 2018, the defendant possessed at his apartment one (l) device for silencing,
muffiing, or diminishing the report of a portable firearm, that is, a silencer consisting of a
modified NAPA oil filter approximately eleven inches in length and two inches in diameter
modified to contain eight (8) metal baffles with a threaded end-cap that facilitate its
attachment to a firearm barrel; and one (l) destructive device, consisting of a cardboard
tube, sealed at each end, wrapped with metal wire mesh, multiple metal number 6 shot size
BBs and tape filled with a quantity of pyrotechnic (perchlorate/sulfur) explosive mixture
with a short length of pyrotechnic fuse extending from one end,
On that same day, the defendant also possessed at his apartment a semiautomatic Savage
MSR-l$ Patrol Rifle, caliber .223/5.56 mm, serial number 03-005856, With a barrel
measuring eleven inches in length, two (2) .25 caliber semiautomatic ammunition clips,
916 rounds of .223 caliber rifle ammunition, 135 rounds of 12 gauge shotgun ammunition,
and the items listed on schedule A attached hereto.
The silencer, the destructive device, and the semiautomatic Savage MSR-15 Patrol Rifle,
caliber .223/5.56 mm, serial number 03-005 856 with a barrel measuring less than sixteen
inches in length belonged to the defendant and were not registered to him in the National

Firearms Registration and Transfer Record.

7)

j)

k)

b)

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 7 of 27

The Savage MSR-15 Patrol Rifle, caliber .223/5.56 mm, serial number 03-005856, was
manufactured in Massachusetts and possessed by the defendant in Ithaca, New York, and
therefore affected interstate commerce.

The silencer and destructive device were involved in the offense of conviction set forth in
Count 2 of the information. The defendant admits that he is the owner of that property.
Senteiicing Stipulations:

The parties agree that, upon conviction by the defendant’s guilty plea, the two counts in
the information will “group” into a single group of closely related counts under U.S.S.G.
§ 3D1.2(d) for the purpose of calculating the defendant’s offense level under the federal
sentencing guidelines

The government maintains that the base offense level for this group of counts is 20,
pursuant to U.S.S.G. § 2K2.1(a)(4)(B), because (i) the offenses of conviction involved a
semiautomatic firearm that Was capable of accepting a large capacity magazine and
firearms described in 26 U.S.C. § 5845(a); (ii) the defendant was a prohibited person,
namely a drug user, at the time the defendant committed the offenses of conviction;
(iii) after his guilty plea to Count One, the defendant will have been convicted under 18
U.S.C. 18 U.S.C. § 922(a)(6); and (iv) the defendant committed the offense of conviction
in Count One with knowledge, intent, and reason to believe that the offense would result
in the transfer of a firearm or ammunition to a prohibited person, namely the defendant
The defendant retains the right to contest the applicability of U.S.S.G. § 2K2.1(a)(4)(B).
The parties agree that: two levels should be added to the base offense level pursuant to
U.S.S.G. § 2K2.1(b)(1)(A) because the defendant possessed 4 firearms; an additional two

levels should be added pursuant to U.S.S.G. § 2K2.1(b)(3)(B) because the defendant

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 8 of 27

possessed a destructive device; an additional four levels should be added pursuant to
U.S.S.G. §2K2.l(b)(4)(B) because the defendant possessed a .25 caliber Bauer Arms
semiautomatic pistol with an obliterated serial number.;

d) The government will recommend a 2-level downward adjustment to the applicable federal
sentencing guidelines offense level pursuant to U.S.S.G. §3El.l(a) if, (i) through the time
of sentencing, the government is convinced that the defendant has demonstrated
“acceptance of responsibility” for the offense(s) to which the defendant is pleading guilty
and all relevant conduct, as defined in U.S.S.G. § 1B1.3; and (ii) the government does not
determine that the defendant, after signing this agreement committed any other federal,
state, or local crimes, or engaged in conduct that constitutes “obstruction ofjustice,” as
defined in U.S.S.G. §3Cl.l.

e) The government will move for a 1-level downward adjustment to the applicable federal
sentencing guidelines offense level pursuant to U.S.S.G. §3El.l(b) if the government is
convinced that the defendant has accepted responsibility within the meaning of U.S.S.G.
§3El.l(a) and further assisted authorities in the investigation or prosecution of the
defendant’s own misconduct by timely notifying authorities of the defendant’s intention to
enter a plea of guilty, thereby permitting the government to avoid preparing for trial and
permitting the government and the court to allocate their resources efficiently, and the
defendant otherwise qualifies for such adjustment by having a combined offense level of
16 or more before receipt of any acceptance of responsibility adjustment under U.S.S.G.
§3El.l(a).

8) Waiver of Rights to Aggeal and Collateral Attack: The defendant waives (gives up) any

and all rights, including those conferred by 18 U.S.C. § 3742 and/or 28 U.S.C. §§ 2241 and 2255,

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 9 of 27

to appeal and/or to collaterally attack the following (except that the defendant does not Waive the
right to raise a claim based on alleged ineffective assistance of counsel):
a) The convictions resulting from the defendant’s guilty plea;
b) Any claim that the statutes to which the defendant is pleading guilty is unconstitutional;
c) Any claim that the admitted conduct does not fall within the scope of the statute;
d) Any sentence to a term of imprisonment of 57 months or less;
e) Any sentence to a fine within the maximum permitted by law;
f) Any sentence to a term of supervised release within the maximum permitted by law;
g) Any order of forfeiture or restitution imposed by the Court that is consistent with governing
law and is not contrary to the terms of this agreement
Nothing in this appeal waiver is meant to be or should be construed as a representation of or

agreement concerning the appropriate sentence in this case.

 

A. Right to Counse|: The defendant has a right to assistance of counsel in connection with
settlement of this case and understands that right Defense counsel has advised the defendant
of nature of the charges to which the defendant is agreeing to plead guilty and the range of
possible sentences.

B. Waiver of Trial-Related Rights: The defendant has the following additional constitutional
rights in connection with the charges in this case: (i) to be presumed innocent until proven
guilty beyond a reasonable doubt; (ii) to plead not guilty; (iii) to trial byjury; (iv) to confront,
cross-examine, and compel the attendance of witnesses at trial; (v) to present defense evidence;
and (vi) to remain silent and be protected against compelled self-incrimination. T he defendant

understands that by pleading guilty, the defendant waives (gives up) these rights.

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 10 of 27

C. Court Not Bound by Plea Agreement: This plea agreement is made pursuant to Rule
ll(c)(l)(A) of the Federal Rules of Criminal Procedure. The Court is neither a party to, nor
bound by this Plea Agreement. The Court may accept or reject this Plea Agreement or defer a
decision until it has considered the Presentence Investigation Repoit prepared by the United
States Probation Office. If the Court rejects the provisions of this agreement permitting the
defendant to plead guilty to certain charges in satisfaction of other charges, the Court will
permit the defendant to withdraw the plea of guilty before sentencing, pursuant to Fed. R.
Crim. P. 11(c)(5) & (d).

D. Court Not Bound by Agreed-Upon Recommendations, Stipulations, and Reguests: If this
agreement contains any provisions under Fed. R. Crim. P. ll(c)(l)(B) by which the
government agrees to recommend, stipulates, or agrees not to oppose the defendant‘s request,
that a particular sentence or sentencing range is appropriate or that a particular provision of the
federal sentencing guidelines, or a policy statement or sentencing factor does or does not
apply, such a recommendation, stipulation, or request does not bind the Court, which may
make independent factual findings by a preponderance of the evidence and may reject such
recommendations, requests, and stipulations between the parties. If the Court rejects one or
more recommendations, stipulations, or requests, the defendant is not entitled to withdraw the
defendant’s plea of guilty and is not released from the obligations described in this agreement
Under such circumstances, the government reserves the right to support and defend, in
connection with any post-sentencing proceedings, any decision the Court may make with
regard to the defendant’s sentence, whether or not such decision is consistent with the

government’s recommendations, stipulations, or requests set out in this agreement

E. Sentencing:

10

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 11 of 27

a. Maximum terms of imprisonment: The defendant understands that the Court has
discretion to impose a sentence within the statutory maximum sentence(s) set out in this
agreement If the defendant is pleading guilty to multiple charges, the Court may be
required by law to have the sentences of imprisonment on the convictions resulting from
those charges run consecutively to each other. Otherwise, the Court has discretion to have
sentences of imprisonment run concurrently or consecutively. See 18 U.S.C. § 3584.

b. Mandatory minimum terms of imprisonment: If specified in this agreement the
conviction on one or more charges to which the defendant has agreed to plead guilty may
require imposition of a mandatory minimum term of imprisonment In such cases, the
court must impose a term of imprisonment no less than the required mandatory minimum
term unless an exception to that requirement applies. Such exception may be dependent
on a motion by the government

c. Section 851 Enhancements: The defendant understands that if the government has filed
an information against the defendant as provided 21 U.S.C. § 851, alleging that the
defendant has one or more final convictions for a felony drug offense, and, as part of this
agreement, the defendant has admitted and/or affirmed that the defendant was so convicted,
then, by pleading guilty, the defendant will lose the right to attack any sentence the court
imposes by challenging any such prior conviction.

d. Sentencing guidelines:

i. The actual sentence to be imposed upon the defendant is within the discretion of the
sentencing Court, subject to the statutory maximum and mandatory minimum penalties,
as described above, and the provisions of the Sentencing Reform Act and the United

States Sentencing Guidelines promulgated thereunder. While the Court is not bound

ll

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 12 of 27

to impose a sentence within the applicable sentencing guidelines range, it must take
into account the sentencing guidelines, along with the other factors set forth in 18
U.S.C. § 3553(a).

ii. Any estimate of the defendant’s offense level, criminal history category, and sentencing
guidelines range provided before sentencing is preliminary and is not binding on the
parties to this agreement the Probation Office, or the Court Until the Probation Office
has fully investigated the defendant’s criminal history, it is not possible to predict with
certainty the defendant’s criminal history category and, in some cases, the defendant’s
offense level.

iii. Under certain circumstances, the defendant’s criminal history may affect the
defendant’s offense level under the federal sentencing guidelines. If the presentence
investigation reveals that the defendant’s criminal history may support an offense level
different than an offense level stipulated in this agreement the parties are not bound by
any such stipulation as to the defendant’s offense level and may advocate with respect
to how the defendant’s criminal history affects the offense level.

e. Factual findings: The defendant understands that the sentencing Court may make factual
findings with respect to any and all sentencing factors and issues, including those
referenced in the United States Sentencing Guidelines, whether or not such factors or issues
have been admitted by the defendant or stipulated by the parties. In making those findings
by a preponderance of the evidence, the Court may consider any reliable evidence,
including hearsay. The Defendant understands that the sentence imposed may be

determined based upon such judicial fact-finding

12

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 13 of 27

f. Use of the Defendant’s Statements: The defendant understands that the sentencing court
may consider any statement that the defendant has made or makes in this Plea Agreement
during the guilty plea, to the Probation Office, and at sentencing when imposing sentence,
In addition the government may be able to use the defendant’s statements in this agreement
and at the guilty plea and at sentencing in any criminal, civil, or administrative proceeding
For example, if the defendant fails to enter a guilty plea (as required by this agreement) or
the defendant’s guilty plea is later withdrawn or vacated for any reason other than the
Court’s rejection of this Plea Agreement under Fed. R. Crim. P. ll(c)(5), the government
may introduce the defendant’s statements into evidence in any prosecution. If, however,
the Court rejects this Plea Agreement under Fed. R. Crim. P. 11(c)(5), and the defendant
withdraws the guilty plea pursuant to Fed. R. Crim. P. ll(d)(2)(A), the government will
not be permitted to use any of the defendant’s statements in this Plea Agreement. To the
extent that Rule ll(f) of the Federal Rules of Criminal Procedure and/or Rule 410 of the
F ederal Ru les of Ev idence are inconsistent with this paragraph, the defendant waives (gives
up) any protections under those rules.

g. Government’s Discretion to Recommend a Sentence: Unless a stipulation in this
agreement explicitly limits the govemment’s discretion with respect to its
recommendations at sentencing, this agreement does not prevent the government from
urging the sentencing Court to find that a particular offense level, criminal history category,
ground for departure, or guidelines range applies; from recommending a specific sentence
within the applicable guidelines range as determined by the Court or as urged by the
govemment; or, if the government deems appropriate, recommending that the Court

impose a sentence above the applicable guidelines range,

13

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 14 of 27

h. Sentencing-Related Information: The government has the right to advise the sentencing
Court and the Probation Office of any information, in aggravation or mitigation of
sentencing, whether or not encompassed within the count(s) to which the defendant has
agreed to plead guilty, subject only to the limitation described in U.S.S.G. §1B1.8. No
stipulation in this plea agreement limits the obligations of both parties to ensure that the
sentencing Court has all information pertinent to its determination of an appropriate
sentence, The parties may provide any factual information relevant to sentencing to the
Probation Office and/or to the Court, without limitation, before or after the completion of
the Presentence Investigation Report. The parties agree that the submission of such
information shall not be deemed “advocacy” in violation of any stipulation in this plea
agreement

i. Supervised Release Term and Conditions: If the defendant is placed on supervised
release, under some circumstances, including the defendant’s violation of one or more
supervised release conditions, the Court may extend the term of supervised release, and
may modify, reduce, or enlarge the conditions of such release.

F. Other Adverse Conseguences: The following are some examples of the adverse
consequences of pleading guilty other than the sentence imposed by the Court, along with any
judicial order of forfeiture and/or restitution:

a. Conviction of a felony may result in the loss of civil rights, including, but not limited to,
the right to vote and the right to possess firearms

b. If the defendant is not a United States citizen, such conviction may result in deportation or
removal from the United States, may bar readmission to the United States if the defendant

leaves the country, and may result in a denial of a pending or future application for

14

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 15 of 27

citizenship. If the defendant is a naturalized citizen, such conviction may result in
denaturalization, followed by deportation or removal from the United States. Under federal
law, removal or deportation may be an almost certain consequence of a conviction for a
broad range of federal offenses, including, but not limited to, aggravated felonies, as
defined in 8 U.S.C. § llOl(a)(43), and crimes of moral turpitude, which includes crimes
involving fraud. Removal and other immigration consequences are the subject of a
separate proceeding No one, including the defendant’s attorney and the Court, can predict
with certainty the effect of the conviction resulting from this agreement on the defendant’s
immigration status. The defendant understands this uncertainty and nonetheless wishes to
plead guilty regardless of any immigration consequences that the guilty plea may entail,
even if the consequence is the defendant’S automatic removal from the United States.

c. A felony conviction may adversely affect the defendant’s ability to hold certain
professional licenses and may impair the defendant’s ability to do business with federal,

state, and local governments or to receive benefits from such govemments.

There may be other adverse consequences as well, some of them unforeseeable It may be
difficult or impossible to predict all of the adverse consequences of the defendant’s guilty

plea. The defendant agrees that any resulting adverse consequences, whether or not
foreseen or foreseeable, will not provide a basis for withdrawing from the guilty plea
described in this agreement or otherwise challenging the resulting conviction and sentence.

G. Restitution: Independent of any agreement to pay restitution, and whether there is any such
agreement the sentencing Court may be required to order that the defendant pay restitution to

any victim of the offense(s) of conviction under the Mandatory Victim Restitution Act, 18

15

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 16 of 27

U.S.C. § 3663A. In addition, the sentencing Court may have the authority to order that the
defendant pay restitution to any victim of the offense(s) of conviction pursuant to 18 U.S.C.
§§ 3663 & 3664. In any case involving a conviction for a sexual exploitation offense in chapter
110 of title 18 of the United States Code, the Court must order restitution for the full amount
of the victim's losses as determined by the court The victim's losses include, but are not limited
to medical services related to physical, psychiatric, or psychological care; physical or
occupational therapy or rehabilitation; necessary transportation, temporary housing, and child
care expenses; lost income; attorney's fees and other costs; and any other losses suffered by
the victim as a proximate result of the offense. The restitution payment will be in addition to
any other civil or criminal penalty authorized by law.

. Forfeiture: If the defendant has agreed to forfeiture of assets, the defendant agrees to the

following terms and conditions:

a. The defendant hereby forfeits, to the United States, all right title, and interest of any nature
in any and all assets that are subject to forfeiture, including substitute assets, as set forth
above, whether those assets are in the possession or control of the defendant a nominee,
or some other third party.

b. The defendant consents to the entry of an order of forfeiture of the assets described above,

c. The defendant is aware that pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of Criminal
Procedure, a preliminary order of forfeiture becomes final as to a given defendant at
sentencing or at any time before sentencing if the defendant consents. The defendant
consents that the preliminary order of forfeiture in this case shall become final as to the
defendant before sentencing, as of the date the preliminary order of forfeiture is entered by

the Court The defendant understands that the government upon entry of the preliminary

16

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 17 of 27

order of forfeiture, will address any potential third party claims pursuant to Rule 32.2(c),
and seek to finalize forfeiture.

. Forfeiture of the defendant’s assets will not satisfy all, or any portion of, a fine, restitution,
or other monetary penalty that the Court may impose upon the defendant in addition to
forfeiture. Satisfaction of all, or any portion of, any restitution, fine, or other penalty that
the Court may impose upon the defendant in addition to forfeiture Will not satisfy all, or
any portion of, any forfeiturejudgment ordered by the Court,

. 'In the event that any successful claim is made, by any third party, to the assets described
above, the defendant agrees to forfeit substitute assets equal in value to the assets
transferred to any such third party. The defendant agrees that forfeiture of substitute assets
shall not be deemed an alteration of the Defendant’s sentence.

The defendant agrees to cooperate with the United States by taking Whatever steps are
necessary to pass clear title to the United States of any forfeitable assets, including but not
limited to, surrendering title; completing any documents or legal proceedings required to
transfer assets to the United States; and taking necessary steps to ensure that assets subject
to forfeiture are not sold, disbursed, expended, destroyed, damaged, hidden or otherwise
made unavailable for forfeiture or removed beyond thejurisdiction of the Court,

. The defendant waives the right to a jury trial on the forfeiture of assets. The defendant
waives all constitutional, legal, and equitable defenses to the forfeiture of assets, as
provided by this agreement in any proceeding, including but not limited to any jeopardy
defense or claim of double jeopardy or any claim or defense under the Eighth Amendment

to the United States Constitution, including any claim of an excessive fine.

17

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 18 of 27

h. The defendant acknowledges that the government may institute civil or administrative

proceedings against any or all of the defendant’s forfeitable assets, including, but not
limited to substitute assets and any forfeitable assets not identified by the defendant and
agrees not to contest any such forfeiture proceedings

The defendant represents and warrants that the defendant has no direct or indirect interest
in any property, real or personal, or other asset subject to forfeiture by virtue of this plea
agreement other than those listed above.

In the event the government determines that the defendant has breached any condition of
this plea agreement none of the forfeited property shall be returned to the defendant nor
shall the defendant assert any claim to the forfeited property. The defendant shall not
reacquire any forfeited property, directly or indirectly, through family members, nominees,

friends, or associates.

I. Determination of Financial Condition and Payment of Interest and Penalties:

a.

In order to facilitate the collection of financial obligations to be imposed in connection
with this prosecution, the defendant agrees fully to disclose all assets in which the
defendant has any interest or over which the defendant exercises control, directly or
indirectly, including those held by a spouse, nominee, or other third party.

The defendant will promptly submit a complete, accurate, and truthful financial statement
to the United States Attomey’s Office, in a form it provides and as it directs.

The defendant authorizes the United States Attomey’s Office to obtain a credit report on
the defendant in order to evaluate the defendant’s ability to satisfy any financial obligation

imposed by the Court

18

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 19 of 27

d. lnterest and penalties may accrue, as a matter of law, on any unpaid financial obligation

imposed as part of the defendant’s sentence, from as early as the date of sentencing
J. Remedies for Breach:

a. Should the government determine that the defendant after the date the defendant has
signed this plea agreement (i) has committed any further crime or violated any condition
of release or supervision imposed by the Court (whether or not charged); (ii) has given
false, incomplete, or misleading testimony or information; or (iii) has moved to withdraw
the defendant’s guilty plea for reasons other than those described in this agreement or
otherwise has breached any term or condition of this plea agreement or supplemental
agreements With the government the government will have the right in its sole discretion,
to void this agreement in whole or in part In the event of such breach, the defendant will
remain obligated to plead guilty and otherwise comply with the terms of this agreement
and Will not be permitted to withdraw the defendant’s guilty plea under this agreement
The defendant will be subject to prosecution for any federal criminal violation of which
the government has knowledge, including but not limited to charges that this Office has
agreed to dismiss or not to prosecute under this agreement

b. If the defendant breaches this agreement the government will have the following remedies,
among others, available to it:

i. To bring prosecution for any federal criminal offenses dismissed or not prosecuted
under this agreement The defendant waives (gives up) any defense or objection to the
commencement of any such prosecution that is not time-barred by the applicable statute

of limitations as of the date on which the defendant signed this plea agreement

19

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 20 of 27

notwithstanding the expiration of the statute of limitations between the signing of the
agreement and the commencement of any such prosecution.

ii. In connection with any such prosecution, any information, statement and testimony
provided by the defendant and all leads derived therefrom, may be used against the
defendant without limitation and without regard to any rights the defendant may have
under Fed. R. Crim. P. ll(f) and Fed. R. Evid. 410.

iii. To utilize any information, statement or testimony provided by the defendant in any
proceeding, including at sentencing, notwithstanding U.S.S.G. §1B1.8;

iv. To advocate if, and how, any particular adjustment or specific offense characteristic
affects the applicable Sentencing Guidelines range Without regard to any contrary
stipulations contained in this agreement

v. To refrain from making any sentencing-related motion favorable to the defendant
without regard to any provision in this agreement obligating the government to consider
making or make such motion upon fulfillment of certain conditions;

vi. To urge the sentencing Court to take the defendant’s breach into account when
imposing sentence;

vii. To recommend any sentence the government deems appropriate, even if such
recommendation is at odds with any stipulation in this agreement

K. Limitations: This agreement is between the United States Attorney's Office for the Northem
District of New York and the defendant References to “the government” in this agreement
refer only to that Office. This agreement does not bind any other federal, state, or local
prosecuting authorities Furthermore, this agreement does not prohibit the United States, any

agency thereof, or any third party from initiating or prosecuting any civil or administrative

20

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 21 of 27

proceedings directly or indirectly involving the defendant including, but not limited to,
proceedings by the Internal Revenue Service relating to potential civil tax liability, proceedings
relating to the forfeiture of assets, and proceedings by the Department of l-iomeland Security,
Bureau of Citizeriship and Immigration Services relating to the immigration status of the
defendant

L. Agreement Must be Signed; Modifications Must be Written or on the Record: This
agreement to become effective, must be signed by all of the parties listed below. No promises,
agreements, terrns, or conditions other than those set forth in this plea agreement will be
effective unless memorialized in writing and signed by all parties or confirmed on the record
before the Court

M. Agreement to I’lead G_i_iiltv Voluntarv: The defendant acknowledges reading each of the

provisions of this plea agreement with the assistance of counsel and understands its provisions

The defendant further acknowledges that the defendant’s agreement to plead guilty is voluntary

and did not result from any force, threat or promises (other than the promises in this plea

agreement and any written supplemental agreements or amendments).

GRANT C JAQU[TH
United States Attorney

 

§ OC")L¢; (<j t€(? 030/3

 

 

Richard Southwick Date
Assistant United States Attorney
Bar Roll No. 506265

@*'//‘”7 l€=l\jizg

 

 

MAxiMiLiEN R. REYNOLDS pate
Defendant

21

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 22 of 27

Kimbelily Zimmer,
Attorney for Defendaq f
Bar Roll No. {o b 3

Mg~§u§ ca
§§

 

Ray%`§£gélé?:hlather, Esq.
Atto ey for Defendant

Bar Roll No. 5"0 l §¢f

22

ill<(

 

Date

951 §§pf@iir,ll@ 2913
Date

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 23 of 27

Item #

000001

000002

000003

000004

000005

000006

000007

000008

000009

000010

00001 1

000012

REYNOLDS

SCHEDULE A

Description
Other: Chemicals: Precursor chemicals, one (1) in quantity plastic jug, l gallon
in size of`liquid labeled evidence “Muriatic acid”

Other: Chemicals precursor chemicals one (1) blue colored plastic bin of various
labeled household chemicals

Silencer: One suspected homemade silencer

Documents: Other documents, ATF Form 4473 completed by Aaron Reynolds for
purchase of savage firearm dated l 1/28/17

Explosives: Destructive device, Qty: l, Mea: each, suspected destructive
device

E,xplosives: Low explosives, Qty: 1, Mea: each, suspected propellant
sample taken from post disassembled suspected destructive device

Explosives: Low explosives, Qty: l, Mea: each, consumer firework °mortar’
round

Explosives: Low explosives, Qty: l_, Mea: each, assorted consumer
fireworks/pyrotechnics

Explosives: Low explosives, Qty: 2, Mea: each, two glass test tube type
containers containing suspected propellant

Explosives: Low explosives, Qty: 93, Mea: grams, suspected explosive
removed from item # 5 post disassembly

Fireami: Rifle, MNF: Savage, type: rifle, model: MSR-l$ patrol, ca11 556,
SN: 03-005856

Other: Firearm parts and accessories, various firearms parts and accessories
contained within a bag found in apartment of Maximilien Reynolds

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed 11/13/18 Page 24 of 27

Item # Description

000013 Ammunition: Ammunition, Qty: l, MNF: Aguila, cal: 223

000014 Explosives: Other explosive, Qty: 1, Mea: each, shotgun shell used as a
container in suspected explosive device (post assembly)

000015 Explosives: Other explosive Qty: l Mea: each, length of suspected hobby fuse
removed from item # 14 during disassemny procedure

000016 Explosives: Other explosive, Qty: l, Mea: each, suspected propellant
/energetic material that was removed from item # 14 prior to
disassembly of that item.

Explosives: Other explosive, Qty: 1, Mea: each, Wooden tongue depressor

000017 used to field test burn sample of suspected propellant/energetic material
(item # 16)
000018 Explosives: Other explosive, Qty: 2, Mea: each, consumer firework

“mortar” round

000019 Explosives: Other explosive, Qty: l, Mea: each, gas cartridge for rodent
control

000020 Explosives: Other explosive, Qty: l, Mea: each, suspected
propellant/energetic material (retained sample), that was taken from item
# 16

000021 Firearm: Handgun, MNF: Bauer Firearms Corp., Type: Pistol, Model: 25SS,
cal: 25, Fin: Stainless, SN: None

000022 Ammunition: Qt : 234 rounds, Type: "Aquila” Cai'tuchas Deportivas_. cal: .223
)'

000023 Ammunition: Qty: 552 rounds, Type: LC17, cal: .223

000024 Ammunition: Qty: 130 rounds, 'I`ype: Winchester, cal: .223

000025 Ammunition: Qty: 135 rounds, Type: Winchester, ca11 12 Gauge

From:

 
 

25056
25057
25058
25059
25050
25061
25062
25063
25064
25065
25066
25067
25068
25069
25070
25071
25072
25074
25073
25075
25075
25077
25073
25079
25050
25081
25082
25083
25084
25085
25086
25087
25088
25089
25090
25091
15092
25115
25119
25120
25121
25122
25123
25124
25125
25125
25156
25157
25158
25159
25161
25162
25177
25178
25189
25190
25107

Case 3:18-cr-OO321-T.]|\/| Document 36 Filed 11/13/18 Page 25 of 27

IIB- 038-43
11 B- 03843
118-03343
118-03843
118~03843
IlB-O3843
118'03843
IlB-O3B43
118-03343
118-03843
118-03843
118-03843
118-03843
118~03843
118-03543

' 113-03843

118-03843
113-03343
118-03843
118-03843
118'03843
118-03843
118-03843
118'03843
118-03843
118~03843
118-03843
118-03843
118~03543
118-03843
118-03843
118-03343
118-03843
118-03543
118-03843
113-03843
I18~D3843
118-03843
118~03843
113‘03843
118-03343
118-03843
118-03843
118-03843
116-03843
I 18-03843
118-03843
118~03843
113-03843
118-03843
1 18-03843
118-03843
118-03843
118-03343
113"03843
118-03843
118-03843

7/16/20181:14:531’1\/1

HOG¢DOO°Q¢CGCOOQO°DDD.EJQQQOQOQ¢QOQOCQOQCQQQOQQQOOOOOQCOOQQO

071`"3/2018 13;36

Record List - Total:78

EVl
EVI
EV]
EVI
EVI
EV1
EVI
EV]
EV[
EVI
EVl
EVI

EVI
EVI
EVI

EVl
EVl
EV]
EVI
EVl
EVI
EV'l
EVl
EV]
EVl
EV!
EVI
EVI
EVI
EV`I
EV'.|
EVI
EVI
EVI
EVI
EVI
EVI
EV|
EVl
EVI
EV!
EVI
EVl
EVI
EVl

2222

ACT

ACT
ACT
ACT
ACT
ACT
ACT
ACT
REL
ACF
ACT
ACT
ACT
AC'T
REL
REL
REL
ACT
REL
ACT
REL
ACT
REL
REL
ACT
ACT
ACT
ACT
ACT
ACT
ACT
ACT
ACT
REL
ACT
ACT
ACT
AC'T
ACT
ACT
ACT
ACT
ACT
ACT
RE L
ACT
REL
REL
REL
REI_
AC'|'
ACT
ACT
ACF
AC'T
ACT
ACT

Seegate Portab|e Drlve

32 GB Date$tlck Sport Fiiish
Extemai hard drive
MacBookPro

Micm$oi! Surface Laptop
Leather Notebook

Mecal vice dump

Poio Dufl'ie Baq

Savage HSR 15 parts

Plast:lc B|ocks for AR

Hesh bags

BB Guri, Flles, 2 Kn|ves

Tai: Vecter Optlcs laser site

3 gus tubes for AR-IS

Appie Iphone

3 Flash Drives

4 various key

note with storage unit |nfn
Phone accessory

6" galvlntzed pipe with 1 end
Phorie accessory

CVS plli bettie

HacBook Laptop Computer
IFAD 54 GB

Ho|iy usf with Kriife and Mag.
Intervlew of Aaron Reynolds
Foidlng Knl!e

Bail Barrlngs multiple sizes
Gas Mask

AR-15 Piirts

AR-15 Farts

Flrewnrks l.euncher

AR-IS Shorl: Bari'e|

AR-lS parts

AR-lS parts , Barrel Wrenches
Ball barrings and leather case
Bul|et proof vest heavy plate
Flore gun

Boxofbanbeadngs

Fiare emma

Unknown powder (marquls) pols.
Green Mollv Sac|¢pack

Gliiss vlie with blue top
Oirygen bottle

Hep pro bettie with torch head
Newport box with emma
AR~!S Mags with Ammunlt|on
AR-l S`Mags with Ammunluuri
AR-t 5 Mags with Ammunitlon
AR-15 homemade slicencer
Brake Free Li.ili, Canlster
Buliet proof vest

AR 15 10 round mags
Syrlnge with shrooi'ri and h20
Baci¢par.k

Blue clips multiple In big
MSR leie accessory guide

IO?O P.oOE!DOB

   

LEO

LEO

LEO

LE‘O

LEO

IP GRGE 3

IP GRGE 3

IP GRGE 3

LEO

IP GRGE 3

IP GRGE 3

IP GRGE 3

IP GRGE 3

IP GRGE 3

LEO

LEO

lP GRGE 3

lP GR.GE 3

LEO

lP GRGE 3

LEO

IP GRGE 3

LED

LEO

IP GRGE 3

lP GRGE 3

IP GRGE 3

IP GRGE 3

IP GRGE 3

lP GRGE 3

IP GRGE 3

IP GRGE 3

IF GRGE 3

LEO

IP GRGE 3

IP GRGE 3

LEO

IP GRGE 3

lP GRGE 3

lP GRGE 3
' lP GRGE 3

IP GRGE 3

IP GRGE 3

`IP GRGE 3

LEO

IF GRGE 3

LEO

LEO

LEO

LEO

lF GRGE 3

lP GRGE 3

IP GRGE 3

!P GRGE 3

IP GRGE 3

IP GRGE 3

IP GRGE 3

Pnge l of 2

- Fi-om: '

25108
25109
25104
25110
25111
25166
25167
25168
25169
25170
25171
25172
25173
25112
25105
25113
25114
25115
25106
25117
251!8

Case 3:18-cr-OO321-T.]I\/| Document 36 Filed11/13/18

118-03843
]18-03843
118-03843
118-03843
118-03843
118-03843
!18-03843
118-03843
118-03543
118-03843
118-03843
118-03843
!18-03843
118'03843
118’03843
118-03843
118-03843
118-03843

_ ris-o:ia¢s
- iia~osa¢s
_ iia-oas43

7:16'20181214:53 PM

@D\IOOOC\¢U\¢C|GU\#UN

uni-nud-
&UNl-Q

D7l1B/201B 13:38

home made bullet

cut open flare round

lnnert IED

cut open hare round

one box of open shotgun shells
Wires, Lasers

Hai:k Saw

How To Books

Muit|ple AR-l$ Mags
Shotgun shells

AR-IS Mags and Ammo
SuiteCase with blasting caps
Tote with Ammo Boiies

jar of BB's

Giass Vial with gun powder
Birdshot and shotgun orimers
Bln of unknown chemicals
hobby fuse

Mortar iirewori¢

mudch acid

duck tape

Page 26 ot 27

*07I P.DDS/UDB

IP GRGE 3
IP GRGE 3
LEO
lP GRGE 3
LEO
IP GRGE 3
IP GRGE 3
IP GRGE 3
LEO
LEO
LEO
IP GRGE 3
lP GRGE 3
!P GRGE 3
LEO
IP GRGE 3
LEO
IP GRGE 3
LEO
LEO
lP GRGE 3

Page 2 of 2

Case 3:18-cr-00321-T.]I\/| Document 36 Filed 11/13/18 Page 27 of 27

lN‘lS®l`cllS"ll£l‘S'n
ge =z\ua 2-130\\\1§

037\1333“ .

